DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment and response dated September 8, 2022 (“Applicant’s Response”). In Applicant’s Response, Claims 1, 4, 6, 9, 11, 15, and 17 were amended. Claims 1-20 remain pending and are addressed below.

Response to Arguments
Rejection Under 35 U.S.C. § 112
Regarding the rejection under 35 U.S.C. § 112(b) raised in the previous non-final Office Action dated June 10, 2022 (“Previous Office Action”), Applicant’s amendment and remarks (see page 9 of Applicant’s Response) have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. § 112(b) has been withdrawn.

Rejection Under 35 U.S.C. § 102
Regarding the rejection under 35 U.S.C. § 102 raised in the Previous Office Action based on U.S. Patent No. 4,854,010 to Maraghe et al., Applicant's arguments (see pages 9-11 of Applicant’s Response) have been fully considered but they are not persuasive. In particular, Applicant asserts that Maraghe does not describe all the features of independent Claims 1, 9, and 15 including a hinge system that “causes the aircraft door to translate such that the aircraft door remains parallel to the aircraft fuselage throughout an entirely of the second translation until the aircraft door reaches the open position.” 
As an initial matter, it is noted that the Previous Office Action included a typographical issue. In particular, the passage quoted in Applicant’s Response at the bottom of page 10 correctly introduces “the door” as being associated with reference numeral 34, but subsequently includes typographical issues where “the door” is associated with reference numeral 67. It is noted that the door 34 in Maraghe is the element being identified as reading on the aircraft door recited in the claims.
Turning to the substance of the claim language, independent Claims 1, 9, and 15 recite “the aircraft door remains parallel to the aircraft fuselage throughout an entirely of the second translation until the aircraft door reaches the open position.” As presently claimed, the limitation does not specifically identify or limit any particular portion or portions of the aircraft door that must remain parallel with the aircraft fuselage. Additionally, the limitation does not specifically identify or limit which portion or portions of the aircraft fuselage the aircraft door must remain parallel with. One skilled in the art would appreciate that conventional aircraft fuselages are generally tubular shaped structures, and that aircraft doors are smaller structures that fill predefined openings of an aircraft fuselage (see FIG. 1 of present application and FIGS. 16 and 17 of Maraghe).
As presented in the Previous Office Action, and further detailed herein, Maraghe discloses a door 34 that is coupled to a fuselage 12 via a hinge mechanism 10 (see e.g., col. 4, lines 7-21 and FIGS. 2-8 and 10-14). The door 34 is operable to translate between closed and open positions, and as the door 34 transitions from the closed position to the open position, the door 34 is swung outwardly through a fuselage door entryway 67 (see e.g., col. 4, lines 7-21, and FIGS. 2-8 and 10-14). As shown in Annotated FIGS. 5 and 16 below, the door 34 includes a top horizontal door edge (TE) and a horizontal bottom door edge (BE), and the fuselage 12 defines a central horizontal plane (HP). Both the top edge (TE) and bottom edge (BE) of the door 34 remain horizontal and parallel with the central horizontal plane (HP) of the fuselage 12 throughout the opening and closing process of the door 34 (see e.g., FIGS. 1-8, 10-14, and 16-17). As such, Maraghe discloses an aircraft door that “remains parallel to the aircraft fuselage throughout an entirely of the second translation until the aircraft door reaches the open position.”

    PNG
    media_image1.png
    615
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    919
    561
    media_image2.png
    Greyscale

Annotated FIGS. 5 and 16 of Maraghe
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,854,010 to Maraghe et al. (hereinafter “Maraghe”).
Regarding Claim 1, Maraghe discloses an aircraft door system (a hinge mechanism for connecting a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17) comprising:
an aircraft door configured to translate from a closed position to an open position, wherein the aircraft door is configured to be coupled to an aircraft fuselage (a door 34 is coupled to a fuselage 12 via a hinge mechanism 10 and the door 34 is configured to translate between open and closed positions; see e.g., col. 4, lines 7-21 and FIGS. 2-8 and 10-14);
a plurality of door pressure stops positioned along a length of the aircraft door, wherein the plurality of door pressure stops contact a corresponding plurality of fuselage pressure stops when the aircraft door is in the closed position (the door 34 includes a strip-stop element 72 and a sealing element 74, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line 7, and FIGS. 2, 10, and 15);
a handle coupled to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the corresponding plurality of fuselage pressure stops (rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
a hinge system coupled to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the aircraft fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34 such that the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 34 has been initially translated inward; as shown in Annotated FIGS. 5 and 16 above in the Response to Arguments section, the door 34 includes a top horizontal door edge (TE) and a horizontal bottom door edge (BE), and the fuselage 12 defines a central horizontal plane (HP) - both the top edge (TE) and bottom edge (BE) of the door 34 would remain horizontal and parallel with the central horizontal plane (HP) of the fuselage 12 throughout the opening and closing process of the door 34; see e.g., col. 2, lines 57-66, col. 4, lines 7-21, and FIGS. 1-17).
Regarding Claim 7, Maraghe discloses wherein a height of the aircraft door relative to the aircraft fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 8, Maraghe disclose wherein the aircraft door covers a fuselage cutout in the aircraft fuselage in the closed position, and wherein at least a portion of the aircraft door is forward of the fuselage cutout in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).
Regarding Claim 9, Maraghe discloses an aircraft (a hinge mechanism for connecting a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17) comprising:
a fuselage including a fuselage cutout (a fuselage 12 includes a fuselage entryway 67 with entryway edges 80, 82; see e.g., col. 4, lines 18-21 and lines 49-51, and FIGS. 10-15);
an aircraft door coupled to the fuselage, wherein the aircraft door is configured to translate from a closed position in which the aircraft door covers the fuselage cutout to an open position in which at least a portion of the aircraft door is forward of the fuselage cutout (a door 34 is coupled to a fuselage 12 via a hinge mechanism 10 and the door 34 is configured to translate between open and closed positions; see e.g., col. 4, lines 7-21 and FIGS. 2-8 and 10-14; is noted that the door 34 translates to the left in its initial opening phase and then swings out further to the left in the fully open state, and the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage);
a plurality of door pressure stops positioned along a length of the aircraft door (the door 34 includes a strip-stop element 72 and a sealing element 74; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10, and 15);
a plurality of fuselage pressure stops configured to contact the plurality of door pressure stops when the aircraft door is in the closed position (the fuselage 12 includes a strip-stop element 76 and an inside skin surface 78, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line 7, and FIGS. 2, 10, and 15);
a handle coupled to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the plurality of fuselage pressure stops (rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
a hinge system coupled to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34 such that the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 34 has been initially translated inward; as shown in Annotated FIGS. 5 and 16 above in the Response to Arguments section, the door 34 includes a top horizontal door edge (TE) and a horizontal bottom door edge (BE), and the fuselage 12 defines a central horizontal plane (HP) - both the top edge (TE) and bottom edge (BE) of the door 34 would remain horizontal and parallel with the central horizontal plane (HP) of the fuselage 12 throughout the opening and closing process of the door 34; see e.g., col. 2, lines 57-66, col. 4, lines 7-21, and FIGS. 1-17).
Regarding Claim 13, Maraghe discloses wherein a height of the aircraft door relative to the fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 14, Maraghe discloses wherein at least a portion of the aircraft door is forward of the fuselage cutout when the aircraft door is in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).
Regarding Claim 15, Maraghe discloses a method for establishing an aircraft door system of an aircraft (a hinge mechanism used for coupling a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17), the method comprising:
coupling an aircraft door to a fuselage of the aircraft, wherein the fuselage includes a fuselage cutout, and wherein the aircraft door is configured to translate from a closed position in which the aircraft door covers the fuselage cutout to an open position in which at least a portion of the aircraft door is forward of the fuselage cutout (as shown in at least FIGS. 2-8 and 10-14, a door 34 is shown as being coupled to a fuselage 12 via a hinge mechanism 10, and the door 34 is configured to translate between open and closed positions; see also col. 4, lines 7-21; it is noted that the door 34 translates to the left in its initial opening phase and then swings out further to the left in the fully open state, and the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage);
positioning a plurality of door pressure stops along a length of the aircraft door (a strip-stop element 72 and a sealing element 74 are positioned on the door 34; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10 and 15);
positioning a plurality of fuselage pressure stops to contact the plurality of door pressure stops when the aircraft door is in the closed position (a strip-stop element 76 and an inside skin surface 78 is positioned on the fuselage 12, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10 and 15);
coupling a handle to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the plurality of fuselage pressure stops (a door handle or swing arm 62 is coupled to the door 34, and rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
coupling a hinge system to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34 such that the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 34 has been initially translated inward; as shown in Annotated FIGS. 5 and 16 above in the Response to Arguments section, the door 34 includes a top horizontal door edge (TE) and a horizontal bottom door edge (BE), and the fuselage 12 defines a central horizontal plane (HP) - both the top edge (TE) and bottom edge (BE) of the door 34 would remain horizontal and parallel with the central horizontal plane (HP) of the fuselage 12 throughout the opening and closing process of the door 34; see e.g., col. 2, lines 57-66, col. 4, lines 7-21, and FIGS. 1-17).
Regarding Claim 19, Maraghe discloses wherein a height of the aircraft door relative to the fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 20, Maraghe discloses wherein at least a portion of the aircraft door is forward of the fuselage cutout when the aircraft door is in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).

Allowable Subject Matter
Claims 2-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2-6, 10-12, and 16-18, a statement of reasons for indicating allowable subject matter was presented in the Previous Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0024305 to Kim et al. discloses an aircraft door that can be maintained parallel with the fuselage during translation (see para. 0049 and FIG. 5).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642